294 S.W.3d 139 (2009)
STATE of Missouri, Respondent,
v.
David Earl BOXLEY, Appellant.
No. ED 92064.
Missouri Court of Appeals, Eastern District, Division Three.
October 13, 2009.
Scott Thompson, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Dora A. Fitcher, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The defendant, David Boxley, appeals the judgment entered by the Circuit Court of the City of St. Louis following his conviction by a jury of one count of tampering with a motor vehicle in the first degree, in violation of section 569.080 RSMo. (Supp. 2008), and one count of driving while license revoked, in violation of section 302.321.[1] The trial court sentenced the defendant as a prior and persistent offender to fifteen years' imprisonment for the tampering and one year for driving while revoked. Finding no error, we affirm.
We have reviewed the parties' briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court's judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo. (Supp. 2008).